144 S.E.2d 203 (1965)
265 N.C. 452
STATE
v.
Lonnie CORNELIUS.
No. 261.
Supreme Court of North Carolina.
October 13, 1965.
*204 Atty. Gen. T. W. Bruton, Deputy Atty. Gen. Ralph Moody, Staff Atty. Andrew A. Vanore, Jr., Raleigh, for the State.
Charles V. Bell, Charlotte, for defendant.
PER CURIAM.
The appellant has only one assignment of error and it purports to be based on a portion of the charge to which no exception was taken as required by the Rules of this Court. Even so, the portion of the charge complained of is set out under the assignment of error and consists in its entirety of a contention of the State.
We have repeatedly held that an inadvertence in stating contentions or in recapitulating the evidence must be called to the attention of the court in time for correction. After verdict, the objection comes too late. State v. Case, 253 N.C. 130, 116 S.E.2d 429; State v. Holder, 252 N.C. 121, 113 S.E.2d 15; State v. Adams, 245 N.C. 344, 95 S.E.2d 902.
There is no contention that the State's evidence was not sufficient to support the verdict.
In our opinion, the defendant has had a fair trial, free from any prejudicial error, and the verdict and judgment entered below will not be disturbed.
No error.